Case: 15-30732      Document: 00513438432         Page: 1    Date Filed: 03/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30732                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 24, 2016
CHANSE CEASAR,                                                             Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant
v.

CITY OF EUNICE,

                                                 Defendant - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:14-CV-2392


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       On July 15, 2013, the Eunice Police Department received a report of a
domestic disturbance involving Appellant Chanse Ceasar and his girlfriend.
While en route to the disturbance, officers were advised that Ceasar was
attempting to fight with his girlfriend and had struck one of her family
members. Several officers made contact with Ceasar near the apartment that
he shared with his girlfriend, but he ignored their commands and ran away.
The officers searched for Ceasar and eventually located him back at his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-30732       Document: 00513438432         Page: 2    Date Filed: 03/24/2016



                                      No. 15-30732
apartment. When Ceasar refused to open the door, they broke it down and
arrested him. Ceaser was then booked at the Eunice Police Department.
       In July 2014, Ceasar filed suit against the City of Eunice in Louisiana
state court. He alleged several violations of state and federal law arising out
of his July 15, 2013 arrest. Appellee removed to federal court and filed a
motion for summary judgment.               The district court granted this motion
following a short hearing. Ceasar now appeals the district court’s judgment.
Though we construe Ceasar’s pro se brief liberally, he has abandoned many of
the claims that he pressed before the district court by failing to brief them. 1 At
best, his opening brief discusses only four claims: (1) a Fourth Amendment
claim; (2) a false arrest claim; (3) an excessive force claim; and (4) a Brady
claim. Having independently reviewed the record, we agree with the district
court that all four are meritless.
       Ceasar’s first claim is that the police violated his rights under the Fourth
Amendment by entering his apartment without a warrant. Though Ceasar is
correct that the police typically need a warrant to enter a dwelling, the
Supreme Court has established several exceptions to this general rule. One of
these exceptions allows “law enforcement officers [to] enter a home without a
warrant to render emergency assistance to an injured occupant or to protect
an occupant from imminent injury.” 2 In this case, the officers had received a
credible report of domestic violence and were entitled to enter Ceasar’s
apartment to protect his girlfriend—who was eight months pregnant—from




       1  See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). We also note that many
of his remaining claims are properly alleged against the individual officers involved in his
arrest, not the City of Eunice—which is the only defendant in this suit. Because any pleading
error is immaterial to the result, we assume that Ceasar’s claims are properly alleged.
        2 Brigham City v. Stuart, 547 U.S. 398, 403 (2006).

                                             2
     Case: 15-30732       Document: 00513438432         Page: 3     Date Filed: 03/24/2016



                                       No. 15-30732
potential harm. 3 Once inside the apartment, the officers had probable cause
to arrest Ceasar based upon this same credible report of domestic violence.
Whether alleged under federal or Louisiana state law, probable cause defeats
a claim of false arrest. 4
       Ceasar next argues that the police used excessive force both during his
arrest and his booking at the police station. In particular, he contends that the
police unnecessarily tased him a number of times. Ceasar, however, does not
dispute the officers’ allegations that he actively resisted throughout the course
of his arrest and booking. We agree with Appellee that the officers’ actions
were an appropriate response to Ceasar’s “escalating verbal and physical
resistance.” 5 At the very least, Ceasar has not shown that the officers’ actions
violated clearly established law.
       Ceasar’s final claim is that Appellee violated Brady v. Maryland 6 by
withholding his girlfriend’s deposition testimony. Putting aside that Brady
does not apply in civil proceedings, the record reflects that the district court
was presented with, and considered, this deposition testimony prior to entering
final judgment.
       The judgment of the district court is AFFIRMED.




       3 See, e.g., United States v. Martinez, 406 F.3d 1160, 1164-65 (9th Cir. 2005); Tierney
v. Davidson, 133 F.3d 189, 197 (2d Cir. 1998) (“Courts have recognized the combustible
nature of domestic disputes, and have accorded great latitude to an officer’s belief that
warrantless entry was justified by exigent circumstances when the officer had substantial
reason to believe that one of the parties to the dispute was in danger.”).
       4 See Deville v. Marcantel, 567 F.3d 156, 164, 172 (5th Cir. 2009) (per curiam).
       5 See Poole v. City of Shreveport, 691 F.3d 624, 629 (5th Cir. 2012).
       6 373 U.S. 83 (1963).

                                              3